Citation Nr: 1603517	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-10 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left tennis elbow. 
 
 2.  Entitlement to a rating in excess of 10 percent for left cubital tunnel syndrome, effective prior to January 28, 2011, and 20 percent from January 28, 2011.
 
3.  Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979 and from December 1995 to August 1996, with additional service in the National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In January 2011 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  In April 2011, the Board remanded the issues on appeal for further development. 

In the April 2011 remand, the Board, in pertinent part, remanded the increased rating claims for left tennis elbow, left cubital tunnel syndrome, and hypertension for examinations to address the present severity of the disabilities.  The Board remanded the claim again in September 2014 so that outstanding treatment records and statements from the Veteran and his representative could be added to the file, as well as examinations provided addressing the severity of the left tennis elbow, left cubital tunnel syndrome, and hypertension.  The development having been conducted, the case is now returned for appellate review.

The Board also remanded the issue of service connection for left carpal tunnel syndrome.  However, during the course of the remand, the RO granted service connection for left carpal tunnel syndrome in an August 2015 rating decision.  There remains no issue of fact or law with respect to this matter; thus it is no longer on appeal.  

The issues of service connection for arthritis of the left elbow, left fingers, left wrist, left hand, and left shoulder, as well as dry skin of the face, head, scalp, hands, and entire body, and depression have been raised by the record in a December 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of increased ratings for left tennis elbow and left cubital tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension is manifested by diastolic pressure readings predominantly under 110 milligrams per deciliter (mg/dL) and systolic pressure readings under 200 mg/dL, and requires continuous medication for control.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for service-connected hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran received notice regarding his increased rating claim for hypertension in May 2006, prior to the initial adjudication of the claim in October 2007.  The letter included the criteria for substantiating claims for increased ratings, and the information and evidence VA would make efforts to obtain and the responsibilities of the Veteran.    

Regarding the duty to assist, the Veteran's claims file includes VA treatment records, including VA examination reports, and the Veteran's lay statements.  The Veteran testified at the January 2011 Board hearing regarding receiving private treatment from Dr. T.D. for his hypertension.  See January 2011 Board hearing transcript, pp. 7-8.  In October 2014, VA sent the letter requesting that the Veteran sign a release form so that VA could make efforts to obtain relevant treatment records from Dr. T.D., as mentioned in the hearing.  However, the Veteran never replied to VA's request.  The duty to assist "is not always a one-way street" and that, "[i]f a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  After a complete and thorough review of the claims file, the Board concludes that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file. 

The Veteran was provided with relevant VA examinations in July 2006, May 2011, and August 2015.  As noted above, this matter was previously remanded by the Board in April 2011 and September 2014, specifically to provide examinations addressing the present severity of the hypertension and associate additional medical and lay evidence with the record.  Following the Board remands, VA examinations were provided in May 2011 and August 2015, respectively.  The examination reports are adequate to decide the issue addressed herein.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).   No further examination is warranted. 

Additionally, as directed in the September 2014 Board remand, all outstanding treatment records and statements from the Veteran and his representative have been added to the file.  Given the development discussed, the Board finds there has been substantial compliance with the requested development.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141. 

Neither the Veteran nor his representative has identified any additional evidence relevant to the claim on appeal.  Hence, no further notice or assistance is required with respect to the issues decided herein. 

Also of record and considered in connection with the appeal is the transcript of the January 2011 Board hearing.  The Veteran was provided an opportunity to set forth his contentions with respect to the issue of entitlement to an increased rating for hypertension during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the January 2011 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal that the Veteran sought to testify about.  Also, information was solicited regarding the severity of the Veteran's hypertension.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) , and the hearing was legally sufficient. 

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.





II.  Increased Rating for Hypertension

The RO originally granted service connection for hypertension in September 2004 assigning a 10 percent rating, effective February 25, 1999.  This rating was confirmed in January 2005.

In April 2006, the Veteran filed an increased rating claim for hypertension.  He asserted on an April 2006 VA Form 21-4138 that he was being treated at the Nashville VA Medical Center (VAMC) and that he had been put on stronger medications.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2015). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The Veteran's hypertension is rated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, which evaluates hypertensive vascular disease (hypertension and isolated systolic hypertension).  A 10 percent rating will be assigned where the veteran has (1) a history of diastolic pressure of predominantly 100mm or more requiring continuous medication for control, (2) diastolic pressure readings that are predominantly 100mm or more, or (3) systolic pressure readings that are predominantly 160mm or more. 38 C.F.R. § 4.104 , DC 7101.  A 20 percent rating is assigned where the veteran has (1) diastolic pressure readings of predominantly 110mm or more or (2) systolic pressure readings of predominantly 200mm or more. Id.  A 40 percent rating is assigned where the veteran has diastolic pressure readings of predominantly 120mm or more. Id.  A 60 percent rating is assigned where the Veteran has diastolic pressure readings of predominantly 130mm or more.  Id. 

Treatment records dated from May 2005 to August 2015 show blood pressure readings ranging from 123/86 mmHg (in January 2007) to 160/113 mmHg (in January 2013).  However, the diastolic pressure was not shown to be predominantly 110 mm or more; and the systolic pressure was not shown to be 200 mm or more.  Specifically, the Veteran's blood pressure readings were as follows: in May 2005, 160/93 mmHg, noted that he was taking Diltiazem for blood pressure; in September 2005, 146/92, 142/88, 168/90; in July 2005 146/87; in March 2006 136/96, 142/92, 144/98.  In April 2006 a VA nursing cardiology note shows the Veteran was doing treadmill test but that his blood pressure was too high; supine 150/122 and standing 144/124.

A July 2006 VA examination report shows the Veteran was on Angiotensin II Receptor, Calcium Channel Blocker, Thiazide Diuretics, diltiazem/ Triamterene, and Diovan.  The Veteran's blood pressure was 142/86 mmHg, 142/94, 128/84 mmHg.

In January 2007, 123/86, 138/80; August 2007, 124/89; October 2007, 146/94; October 2009, 152/97; January 2010, 138/91; February 2010, 143/81; November 2010, 158/111; March 2011, 130/91, 137/88.  The March 2011 note shows that the Veteran took his blood pressure reading at home regularly and reported that it usually ran in 130s/80s, sometimes 140s (2-3/month), never 90s.

The Veteran testified at the January 2011 Board hearing that his hypertension had been fluctuating and that his prescription dosage had been increased. 

A May 2011 VA hypertension examination report shows the Veteran had been diagnosed with hypertension in 1996 and had been on medication since then with no known sequela.  Blood pressure readings on examination were 139/90 mmHg, 146/95 mmHg, and 126/87 mmHg.  A later report in May 2011 shows 130/88.  

In January 2013, the Veteran stated that his blood pressure at home had been running in 140s/80s but was higher when having joint pain.  Blood pressure was 160/113 and 164/101 on examination.  His medication was changed, as it was noted to no longer be controlling his hypertension.   The Veteran was seen in the emergency room in February 2013 with complaints of headache and dizziness.  He noted that his primary care physician had changed his blood pressure medication to amlodipine and he was concerned that it was not helping, as his blood pressure continued to run from 140-150/90-100.  On examination his blood pressure readings during the course of his emergency room visit were 153/106, 143/100, 131/97, 133/92, 139/90, 135/86, 131/89, 140/97, and 137/97.  In May 2013, he had a blood pressure reading of 122/87.  

In August 2013, the Veteran noted that his blood pressure had been well-controlled with combination of Valsartan/HCTZ with readings in the 120s/80s.  His blood pressure reading in August 2013 was 127/85.  In December 2013, his blood pressure reading was 124/89.  It was noted that the hypertension was controlled with Amlodipine 10mg, and Valsartan 320mg.  In February 2014, his blood pressure reading was 134/92.  Again it was noted that the hypertension was controlled with Amlodipine 10mg, and Valsartan 320mg.

An August 2015 VA examination report shows blood pressure readings of 160/110, 156/106, and 158/109 with an average blood pressure reading of 158/108.  The examination report noted that the Veteran's hypertension treatment plan included taking continuous medication, Valsartan/HCT.  It was further noted that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.

None of these treatment records show systolic pressure readings of 200 mm or more.  Moreover, while there are periods of elevated diastolic blood pressure readings ranging from 110 mm to above, the diastolic readings are not predominantly 110 mm or more.  On average, from May 2005 to August 2015, the Veteran's diastolic readings were 95mm (i.e., the total of 93, 92, 88, 90, 87, 96, 92, 98, 122, 124, 86, 94, 84, 98, 86, 80, 89, 94, 97, 91, 81, 111, 91, 88, 90, 95, 87, 88, 113, 101, 106, 100, 97, 92, 90, 86, 89, 97, 97, 87, 85, 89, 92, 110, 106, 109, and 108, divided by 47).  

Therefore, the preponderance of the evidence is against finding that the Veteran meets the criteria for a disability rating greater than 10 percent for hypertension. 

While the Veteran credibly believes that he is entitled to a higher rating for hypertension, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his hypertension and his views are of no probative value.  The Veteran's lay opinion is far outweighed by the detailed findings provided on private and VA treatment records dated from 2005 to 2015.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As noted above, the Board has considered the application of staged ratings; however, at no period of time were the Veteran's diastolic pressure readings ever predominantly 110 mm or higher, even during his emergency room visit in February 2013; nor were his systolic readings ever 200 mm or more.  Therefore, the Veteran is not entitled to a rating greater than 10 percent for service-connected hypertension under the applicable rating criteria.

An inferred claim for a total disability rating due to individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  The July 2006 VA examination report noted increased absenteeism, weakness, and fatigue, as a result of the hypertension.  However, the VA examination report in May 2011 noted that there was no impact on the Veteran's ability to work as a result of his hypertension.  The August 2015 VA examination report noted that the Veteran's hypertension made him feel dizzy when his blood pressure was elevated, which occurred occasionally.  However, neither these reports, nor any other evidence of record suggest that the Veteran has been rendered unemployable as a result of his hypertension.  Therefore, any inferred TDIU claim is inapplicable in this case.

III.  Extraschedular Consideration

The evaluation of the Veteran's hypertension does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id; 38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such as marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's hypertension with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the hypertension is manifested by a history of elevated blood pressure readings, mostly diastolic pressure, which requires continuous medication for control.  These manifestations are contemplated by 10 percent rating under Diagnostic Code 7101.  Thus, there are no manifestations of the Veteran's hypertension not accounted for in evaluating it under the schedular criteria such as to render their application impractical.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  The Veteran is separately evaluated for erectile dysfunction associated with hypertension under Diagnostic Code 7522.

The available schedular evaluation is adequate to rate the hypertension disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's hypertension for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities is also for consideration in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"). 

In this case, all symptoms and functional impairment associated with the Veteran's hypertension have been considered in determining whether a higher rating is warranted, including whether the schedular criteria are adequate to rate this disability, as shown in the above discussion.  The adequacy of the combined evaluation of the Veteran's service-connected disabilities has not been raised.  Accordingly, the evaluation of the Veteran's hypertension does not encompass the issue of whether the schedular criteria are adequate to compensate for the combined effects of multiple service-connected disabilities.


ORDER

Entitlement to an increased rating higher than 10 percent for hypertension is denied.


REMAND

In December 2015 the record shows that the Veteran filed a service connection claim for arthritis of the left hand, fingers, wrist, and elbow.  Examinations were requested to evaluate the elbow and forearm in December 2015.  As this examination is potentially relevant to the claims for an increased rating for left tennis elbow and left cubital tunnel syndrome, it should be obtained prior to resolution of the claims on appeal.
 
Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's file any examination that was provided (scheduled in December 2015) for the left hand, wrist, and elbow.

2.  Ask the Veteran to identify any additional treatment he has received for his left elbow and left hand or wrist.

3.  Readjudicate the claim on appeal based on all relevant evidence submitted since the August 2015 Supplemental Statement of the Case.  If any of the benefits remain denied, issue the Veteran a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


